Case 1:18-cv-10933-RA Document 18-3 Filed 12/17/18 Page 1 of 15

EXHIBIT 1
10
11
12
13
14
15
16
4,7
18
19
20
21
22
23
24
25
26

Case 1:18-cv-10933-RA Document 18-3 Filed 12/17/18 Page 2 of 15

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK - CIVIL TERM - PART 31 |.

MARIE EMILIE BOSAK,
Plaintiff,
~against-
MANUEL. P. ASENSTO-GARCIA,
Defendant.
Index No. 300417/11 71 Thomas Street
EXCERPT: DECISION New York, N.Y.
(Not paginated) June 26, 2017
BE F OR E:
HONORABLE LAURA E. DRAGER,
Justice
APPEKREARANCE S:
ALEXANDRIA LIPTON, ESQ.
Attorney for the Plaintiff

192 Lexington Avenue, Suite 224
New York, N.Y. 10016

THE LAW OFFICES OF MITCHELL CANTOR
Attorneys for the Defendant
- 355 Lexington Avenue, Suite 401
New York, N.Y. 10017
BY: MITCHELL CANTOR, ESQ.

Also Present (post-recess): MANUEL P. ASENSIO-GARCIA

ALAN F. BOWIN, CSR, RMR, CRR
Official Court Reporter

 

ALAN F. BOWIN, CSR, RMR, CRR

 
10
11

12 |

13
14
LS
16
17
18
19
20
21
22
23
24
25
26

 

Case 1:18-cv-10933-RA Document 18-3 Filed 12/17/18 Page 3 of 15

Decision

THE COURT: Thank you.

All right. Over the luneh break, I have
looked over, in detail, the papers that are part of
this motion as well as the history of this case.

The father filed a petition in Family Court
for a violation of the custody order on July 5, 2013,
shortly after the parties entered into the custody
agreement. He then filed, on November 21st, 2013, a
petition to increase his access time. In December of
2013, he filed at least five family-offense petitions
and an order to show cause in Family Court on various
complaints against the mother, partly as a result of
him possibly being arrested. But, ultimately, at the
end of the day, in March of 2014, after he had retained
counsel, he withdrew all of his applications in Family
Court

Then, in April 2014, he filed yet another
petition, seeking to modify custody, and that action
proceeded. Judge Fasanya -- I'm not sure if I'm saying
that correctly -- had ordered that case to proceed but,
not surprisingly, required the appointment of an
attorney for the child and determined that the parties
should pay for this attorney and that the husband --
the father -- would pay 90 percent of the cost and the

mother would pay ten percent of the cost.

ALAN F. BOWIN, CSR, RMR, CRR

 
Case 1:18-cv-10933-RA Document 18-3 Filed 12/17/18 Page 4 of 15

na W NO bk

nD WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Decision

While it is true that there was a delay in
the custody action proceeding forward, that was all
because the father failed to timely pay his share of
the costs for elm attorney for the child.and a
substantial amount of time was taken up with various
motions, including contempt -- to hold the father in
contempt -- for his failure to pay the attorney for the
child. So, given that this was the father's
application, if there was delay in this case, the
delay, guite frankly, was caused by the father in
failing to pay for the attorney for the child.

I would note that during these proceedings,
the father, at least from what I have made out from the
records that are before me, including a decision by
Judge Fasanya from January 21st, 2016 -- that at
various times, the father was represented by his own
attorney or chose not to be represented by nhs own
attorney, but he has had a number of attorneys
representing him, on various occasions, in the Family
Court proceedings.

Eventually, what happened is that in -- I
believe it was in July 2015 -- the mother then filed
for a modification of the father's access time because
of some events that caused her concern about her |

parenting capability -- his parenting capabilities. I

ALAN F. BOWIN, CSR, RMR, CRR

 
Case 1:18-cv-10933-RA Document 18-3 Filed 12/17/18 Page 5 of 15

oO uo

10
11
12
13
14
15
16
17
18
19
20
21.

22.

23
24
25
26

 

Decision
believe, for some period of time, the father's access
time with the child was suspended but then supervised
visitation was put in place, and that took. up more time
for the -- causing the court not to proceed with the --
a revisiting of the custody provisions of the agreement
and judgment of divorce.

Ultimately, the trial, at least according to
the papers that I have seen, began in some fashion on
March 13, 2017 and yet, and the same time, also in
March 2017, the father again withdrew his applications,
including his petition for custody; so Khat, dn Lact,
once it was determined that the father had ultimately
paid the attorney for the child, the case did proceed
to trial, or WAS proceeding to trial, and it's my
understanding that the eeial was to continue today and
that the parties, in fact, are to be in Family Court at
3:30. |

While the father claims that the Family Court
proceedings are fraught with irregularities and delay,
I don't see any irregularities that occurred, from the
papers that are before me, and much of the delay that
has occurred here has. been caused by the father, who
has brought multiple applications and then has
withdrawn those applications and then again brings

further applications and withdraws those applications.

ALAN F. BOWIN, CSR, RMR, CRR

 
WwW N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 1:18-cv-10933-RA Document 18-3 Filed 12/17/18 Page 6 of 15

Decision

In any event, the real issue is whether this
Court, as Mr. Cantor raised -- is whether this Court,
as the Supreme Court, should be taking over the
proceedings from Family Court, and there is no basis
for this Court to do that.

(Whereupon, Mr. Asensio-Garcia stood.)

THE COURT: Please be seated, sir. This is
the Court speaking and I am not asking you to speak, so
please be seated.

MR. ASENSIO-GARCIA: Will I have a chance to
respond, your Honor?

THE COURT: Excuse me. Excuse me.

COURT OFFICER: Have a seat.

MR. ASENSIO-GARCIA: Will I have an
opportunity to be heard, your Honor?

THE COURT: I would note a few issues that
are relevant here.

MR. ASENSIO-GARCIA: No hearing, your Honor?

THE COURT: I would --

MR. ASENSIO-GARCIA: No hearing by me?

THE COURT: Excuse me.

MR. ASENSIO-GARCIA: No hearing, your Honor?

THE COURT: Please be seated.

MR. ASENSTO-GARCIA: I'd like to be heard,

your Honor.

ALAN F. BOWIN, CSR, RMR, CRR

 
Case 1:18-cv-10933-RA Document 18-3 Filed 12/17/18 Page 7 of 15

W NO FP

14
15
16
17
18
19
20
21
22
23
24
25
26

 

Decision

(Whereupon, Mr. Asensio-Garcia was seated.)

THE COURT: No, you may not. .

Section 467 of the Family Court Act clearly
makes evident that Family Court may have jurisdiction
over custody proceedings to the same extent as the
Supreme Court, and that is also found in Family Court
Act section 652.

Moreover and even more important is the
parties' judgment of divorce, which states that with
respect to custody issues -- or, actually, with respect
to issues ineluding custody -- that while this Court
retains -- that this Court retains jurisdiction of this
matter concurrently with Family Court for the purposes
of specifically enforcing certain provisions of the
parties' separation agreement, to the extent permitted
by law, with regard to various issues, including
custody and/or visitation.

Thus, Family Court has the same
jurisdictional authority as this Court in resolving

ongoing custody issues arising from this divorce

proceeding.

I would note that Family Court has been
heavily involved in this action for about four years;
that there is an attorney for the child who has had, at

this point, a long-term relationship with the child of

ALAN F. BOWIN, CSR, RMR, CRR

 
10
“al
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 1:18-cv-10933-RA Document 18-3 Filed 12/17/18 Page 8 of 15

Decision
the marriage; that there have been issues in which the
Family Court. has found it appropriate to suspend the
father's access; and then, more important in some ways
because a suspension may or may not have validity, but,

more importantly, felt it appropriate to impose

supervised visitation based on the reports that were

filed by Comprehensive Family Services.

So, for all of these reasons, I am satisfied
that it is appropriate for the custody matters that are
before the Family Court --

And, by the way, in addition to custody
matters, I think there was some child-support issue
that was also -- had been raised in Family Court. But
the issue that I'm really focused on now is custody.

For all of these reasons, I do believe it is
appropriate that Family Court pekain jurisdiction.

This is, for all intents and purposes, a
court of concurrent jurisdiction; this is not an
appellate court. There is an aspect here of -what could
be considered forum shopping, to the extent that
Mr. Asensio is not happy with how things are proceeding
in Family Court, to think khetk he can come to another
court. If he felt that there were issues, rulings that
were made by the Family Court that he felt were wrong,

then his response would be to file an appeal of those

ALAN F. BOWIN, CSR, RMR, CRR

 
10
dd.
12
13
14
15
16
L7
18
19
20
21
22
23
24
25
26

 

Case 1:18-cv-10933-RA Document 18-3 Filed 12/17/18 Page 9 of 15

Decision
Family Court orders, not to seek to start the
proceedings over in another court.

Therefore, for all of these reasons, this
motion is denied. I will so-order the transcript of
this decision.

Thank you.

You are to --

MR. ASENSIO-GARCIA: Your Honor, may I make a
closing statement?

THE COURT: -~ appear in Family Court at

Thank you.

Thank you.

COURT OFFICER: Please step out.

THE COURT: Please step out.

MR. ASENSIO-GARCIA: We'll have to be back
before this Court soon, your Honor, as you know.

COURT OFFICER: Parties, step back.

MR. ASENSIO-GARCIA: There is no right to
appeal under Article 1112, and I have not prolonged the
case.

COURT OFFICER: Here you go (indicating).
Step out, please.
| MR. ASENSTIO-GARCIA: Thank you, your Honor.

I look forward to seeing you again.

ALAN F. BOWIN, CSR, RMR, CRR

 
Case 1:18-cv-10933-RA Document 18-3 Filed 12/17/18 Page 10 of 15

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Decision
Good afternoon.
* * *

CERTIFIED to be a true and accurate excerpt
transcript of the proceedings.

 

ALAN F. BOWIN, CSR, RMR, CRR
Official Court Reporter

ALAN F. BOWIN, CSR|,| RMR, CRR

 

 

 
Case 1:18-cv-10933-RA Document 18-3 Filed 12/17/18 Page 11 of 15

MOTION SEQUENCE NUMBER 2

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK, MATRIMONIAL PART

 

 

 

z
EMILIE BOSAK

Plaintiff, INDEX NO. 300417/2011

-against-
AFFIDAVIT OF SERVICE

MANUEL P. ASENSIO,

Defendant.

X

STATE OF NEW YORK _ )
) ss:
COUNTY OF NEW YORK.)

I, Antonio Toriola, the undersigned server and mailer, being of sound mind and under no duress,

~ do hereby, attest and affirm that the following facts are true and correct. | am over 18 years of

age and that on September 21", 2017 that I served a copy of the Defendant’s Notice of
Motion and its Affidavit in Support dated September 21", 2017 on Emilie Marie Bosak, 355
East 72st Street, Apartment 17C, New York, NY and Hon. Adetokunbo O. Fasanya 60 Lafayette
Street, Part 5, 10" Floor, New York, NY 10013 New York County Family Court and being duly
sworn, say this statement is complete and true to the best of my own personal knowledge, except
as to matters stated upon information and belief and on those matters I swear solemnly that I
believe them to be true.

 

 

Sworn to before me this the

21th Day of ~ dSalp—

Notary Public

A

 
 
    

“Tl

Notary Public, State of New York

No. 02866299565
Qualified In New York County
Commission Expires Mareh 24, 2018

Pe

  
 

 

4

EO RP I WS A
Case 1:18-cv-10933-RA Document 18-3 Filed 12/17/18 Page 12 of 15

ANNEX 2
Case 1:18-cv-10933-RA Document 18-3 Filed 12/17/18 Page 13 of 15

eva.asensio_ eee

 

 

fs tas
e, missbosak

 
Case 1:18-cv-10933-RA Document 18-3 Filed 12/17/18 Page 14 of 15

    

Ca rr

@ 48 likes

eva.asensio_ This proves furthermore that
@flowerjuiceprincess is and awesome photographer

flowerjuiceprincess Thanks¢a

re Sg missbosak
a.

tee bs eva.asensio_

 
Case 1:18-cv-10933-RA Document 18-3 Filed 12/17/18 Page 15 of 15

Se flowerjuiceprincess ,

a

   

 

 

VAY L

23 likes

VAY IN

2? likes

a Q Q &
